           Case 8:17-ap-00720-MGW           Doc 137     Filed 04/14/20      Page 1 of 36



                                         ORDERED.



    Dated: April 09, 2020




                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                              www.flmb.uscourts.gov

In re:                                                        Case No. 8:17-bk-04591-MGW
                                                              Chapter 7
Donald Woodrow Smith,

      Debtor.
___________________________________/

Webster Business Credit Corporation                           Adv. No. 8:17-bk-ap-720-MGW

         Plaintiff,

v.

Donald Woodrow Smith,

      Defendant.
___________________________________/

         AMENDED FINDINGS OF FACT AND CONCLUSIONS OF LAW 1

         In 1902, Rudyard Kipling published one of his most famous works: Just So

Stories, a compilation of fanciful tales explaining how various animal features came


1
 This amendment is to correct scrivener’s errors in footnotes 144-146 of the Court’s Findings of Fact
and Conclusions of Law entered March 30, 2020, Adv. Doc. No. 135.
            Case 8:17-ap-00720-MGW           Doc 137    Filed 04/14/20   Page 2 of 36




to be—e.g., how the camel got its hump, how the leopard got its spots, etc. 2 Over

time, the phrase “just-so story” has come to mean an unverifiable narrative

explanation for (among other things) human behavior. 3 This case involves Don

Smith’s just-so story to explain what happened to nearly $5 million in missing

jewelry.

          Over the course of six years, a jewelry store Smith owned, Continental

Jewelry, borrowed nearly $5 million on a line of credit from Webster Business Credit

Corporation. To induce Webster to extend credit over the years, Smith signed

hundreds of borrowing base certificates and other collateral reports certifying that

Continental owned (depending on the time frame) anywhere from $4 million to $6.7

million in inventory, which served as collateral for the line of credit. But, after

Continental eventually filed an assignment for the benefit of creditors, it was

discovered that Continental’s inventory was only around $1.6 million—nearly $5

million less than represented in the last borrowing base certificate Continental had

submitted.

          To explain the $5 million in missing jewelry, Smith put on evidence at trial

that Continental’s revenues averaged more than $5 million; it could not have

generated $5 million in revenue on $1.6 million in inventory; the loss of inventory

was an abrupt event; the person who conducted the $1.6 million inventory had



2
    https://www.britannica.com/topic/Just-So-Stories.
3
    https://en.wikipedia.org/wiki/Just-so_story.


                                                   2
         Case 8:17-ap-00720-MGW       Doc 137    Filed 04/14/20   Page 3 of 36




previously been accused of fraud; and some former employees supposedly opened up

another jewelry store after Continental closed. From that evidence, the Court is

supposed to infer that the person who conducted the inventory, or perhaps a former

employee, stole the $5 million inventory.

      But just-so stories aren’t necessary when there’s a verifiable explanation. Here

the overwhelming evidence at trial explained what happened to the missing jewelry:

As Continental’s revenues plummeted with the onset of the Great Recession, Smith

had to find a way increase his borrowing base in order to supplement his cash flow.

So he directed Continental employees to enter consigned jewelry into the company’s

inventory system as owned, which allowed Continental to increase its borrowing

base. Shortly before Continental filed the assignment for benefit of creditors,

Continental’s vendors removed their jewelry, leaving the jewelry store barren. But, as

was often the case, Smith directed employees not to remove inventory from the

system after it was sold or returned. In the end, roughly three quarters of

Continental’s inventory either didn’t exist or was consigned—not owned.

      By intentionally submitting borrowing base certificates with falsely inflated

inventory, Smith fraudulently induced Webster into extending $5 million in credit to

Continental. Therefore, Smith is liable to Webster for fraudulent misrepresentation,

and that debt is nondischargeable under Bankruptcy Code § 523(a)(2)(B).




                                            3
              Case 8:17-ap-00720-MGW                Doc 137       Filed 04/14/20       Page 4 of 36




I.         FINDINGS OF FACT

           A.      Continental operated a retail jewelry store.

           More than 30 years ago, Don Smith, along with his brother, founded

Continental Diamond Cutting Company, an upper-end retail jewelry store that did

business as Continental Jewelry. 4 Continental had four locations: three satellite

locations where the company primarily serviced insurance claims for lost or stolen

jewelry, and its main location in Tampa, which served as the company’s

headquarters, as well as a showroom for the company’s loose diamonds and fine

jewelry inventory. 5

           B.      Historically, Continental carried a small amount of
                   consigned jewelry.

           Jewelry stores like Continental typically carry consigned jewelry when a

customer is looking for an item the store doesn’t ordinarily carry or to augment the

store’s inventory during certain times of the year, such as Valentine’s Day or

Mother’s Day. 6 As of March 2005, Continental reported that it only carried around

$323,000 of consigned inventory—which made up less than 10% of its total

inventory. 7




4
    Ex. 7, Adv. Doc. No. 59-7, at 4; Trial Tr. Vol IV, Adv. Doc. No. 127, p. 626, ll. 19 – 25.
5
    Ex. 7, Adv. Doc. No. 59-7, at 4; Ex. 27 at Adv. Doc. No. 60-3, at 7.
6
    Trial Tr. Vol I, Adv. Doc. No. 115, at p. 43, ll. 9 – p. 44, l. 5; p. 95, ll. 10 – 14.
7
 Ex. 7, Adv. Doc. No. 59-7, at 9; Continental also took jewelry in “on memo.” Trial Tr. Vol I, Adv.
Doc. No. 115, at p. 140, l. 15 – p. 141, l. 7. For our purposes, consignment and “memo” were

                                                          4
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20      Page 5 of 36




           C.      Continental obtained asset-based financing from Webster.

           In April 2005, Continental entered into a $5 million line of credit with

Webster Business Credit Corporation. 8 The line of credit was secured by a lien on

(among other things) Continental’s receivables and inventory. Because the line of

credit was an asset-based loan, the amount Continental could borrow at any given

time depended on its “borrowing base.” 9 Under the parties’ loan agreement, Webster

agreed to lend against 85% of Continental’s eligible trade accounts receivable plus

65% of its eligible inventory. 10

           Although “eligible inventory” was defined as loose diamonds and first-quality

finished goods held for sale in the ordinary course of business, the parties’ loan

agreement specifically excluded an item from “eligible inventory” if Continental did

not have good, valid, and marketable title to the item. 11 Because Continental did not,

by definition, hold title to jewelry brought in on consignment, consigned jewelry was

excluded from Continental’s “eligible inventory.” 12




basically the same. Trial Tr. Vol I, Adv. Doc. No. 115, at p. 140, l. 15 – p. 141, l. 7. In either case, the
vendor can take the item back. Trial Tr. Vol I, Adv. Doc. No. 115, at p. 140, l. 15 – p. 141, l. 7.
8
 Ex. 38, Adv. No. 61-5; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 35, ll. 1 – 24; Trial Tr. Vol IV, Adv.
Doc. No. 127, p. 627, ll. 4 – 11.
9
 Ex. 38, Adv. Doc. No. 61-5, at §§ 2.1(a) & 4.1; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 36, l. 3 – p.
37, l. 3; p. 38, l. 3 – p. 39, l. 2.
10
     Ex. 38, Adv. Doc. No. 61-5, at § 2.1(a).
11
     Ex. 38, Adv. Doc. No. 61-5, at § 1.1.
12
     Ex. 38, Adv. Doc. No. 61-5, at § 1.1; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 41, l. 17 – p. 43, l. 11.


                                                       5
             Case 8:17-ap-00720-MGW              Doc 137      Filed 04/14/20      Page 6 of 36




           D.      Continental was required to certify its borrowing base to
                   Webster.

           Each time Continental wanted to borrow against the line of credit, it was

required to submit a borrowing base certificate, which was used to certify

Continental’s borrowing base.13 The parties’ loan agreement also required

Continental to (among other things) submit a borrowing base certificate to Webster

on a weekly basis so that Webster could monitor Continental’s inventory. 14

           To complete the borrowing base certificate, whether as part of requesting an

advance or as part of satisfying its weekly reporting obligations, Continental would

first report the cost value of its total inventory and then subtract from the total

inventory certain “ineligibles,” including consigned jewelry, to arrive at the “eligible

inventory.” 15 Continental would also report its receivables on the borrowing base

certificate. Continental would then apply the advance rate to its eligible inventory

and receivables (65% for inventory and 85% for receivables) to determine its

borrowing base. 16

           Since Continental’s borrowing base determined the amount Continental could

borrow, each borrowing base certificate required Continental to represent and

warrant that the information in the borrowing base certificate—i.e., the amount of


13
     Ex. 38, Adv. Doc. No. 61-5, at § 2.1.
14
     Ex. 38, Adv. Doc. No. 61-5, at § 6.2; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 40, ll. 21 – 25.
15
     Ex. 50, Adv. Doc. No. 61-17; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 41, l. 20 – p. 43, l. 11.
16
     Ex. 50, Adv. Doc. No. 61-17; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 44, ll. 10 – 25.


                                                       6
             Case 8:17-ap-00720-MGW               Doc 137         Filed 04/14/20   Page 7 of 36




eligible inventory and receivables—was true. 17 Webster would rely on the borrowing

base certificates—and the representations in them—in deciding whether to advance

credit to Continental. 18

           E.      The information for the borrowing base certificates came
                   from Syntonics.

           All Continental’s inventory was maintained in Syntonics, an inventory

management system specially designed for jewelers. 19 When Continental received

inventory, Continental employees would open the item and make sure it matched the

invoice before passing it along to Smith. 20 Smith would then return the item to the

Continental employees with the suggested retail price and specific instructions on

how to enter the item into Syntonics (i.e., owned or consigned). 21

           The Continental employees would enter the item into Syntonics however

Smith told them to.22 When an item was entered as consigned, it was designated

under a separate status code so that it could be differentiated from owned jewelry




17
     Ex. 50, Adv. Doc. No. 61-17.
18
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 58, ll. 9 – 15.
19
   Trial Tr. Vol II, Adv. Doc. 120, at p. 463, ll. 4 – 12; Trial Tr. Vol III, Adv. Doc. No. 121, at p. 513,
ll. 20 – 24; Trial Tr. Vol IV, Adv. Doc. No. 127, at p. 637, ll. 10 – 20; p. 673, l. 25 – p. 674, l. 2; p. 788,
l. 11 – p. 789, l. 3.
20
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 463, l. 15 – p. 464, l. 11.
21
  Trial Tr. Vol II, Adv. Doc. No. 120, at p. 463, l. 15 – p. 464, l. 11; Trial Tr. Vol I, Adv. Doc. No.
115, at p. 163, ll. 3 – 24.
22
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 163, ll. 3 – 24.


                                                        7
                Case 8:17-ap-00720-MGW             Doc 137       Filed 04/14/20       Page 8 of 36




within Syntonics, though the jewelry tag would not indicate the item was

consigned. 23

           F.      Smith was responsible for submitting the borrowing base
                   certificates.

           Ordinarily, Susan Keller would prepare the borrowing base certificates using

the Syntonics inventory report. 24 Before sending the borrowing base certificate to

Webster, Keller would have Smith review and sign it. 25 She always showed the

borrowing base certificates to Smith, who reviewed them every day. 26 If Smith wasn’t

in the building, Keller would e-mail the certificate to Smith. 27 And, if Smith wasn’t

available by e-mail, Keller would call him. 28 On those occasions when Smith wasn’t

physically in the building, Keller would sign the borrowing base certificate for Smith.

But Keller never prepared a borrowing base certificate without Smith’s oversight—

and she never signed one without Smith’s approval. 29




23
     Ex. 7, Adv. Doc. No. 59-7, at 9; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 141, l. 21 – p. 142, l. 25.

 Trial Tr. Vol I, Adv. Doc. No. 115, at p. 37, ll. 15 – 24; p. 41, l. 10 – p. 47, l. 25; Trial Tr. Vol II,
24

Adv. Doc. No. 120, at p. 464, ll. 13 – 20.
25
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 464, l. 13 – p. 465, l. 12; p. 468, l. 19 – 469, l. 22.
26
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 464, l. 13 – p. 465, l. 12; p. 468, l. 19 – 469, l. 22.
27
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 464, l. 13 – p. 465, l. 12; p. 468, l. 19 – 469, l. 22.
28
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 464, l. 13 – p. 465, l. 12; p. 468, l. 19 – 469, l. 22.
29
   Trial Tr. Vol II, Adv. Doc. No. 120, at p. 464, l. 13 – p. 465, l. 12; p. 468, l. 19 – 469, l. 22; p. 479,
ll. 16 – 25.


                                                         8
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20    Page 9 of 36




           G.      Over time, Continental’s business declined by more than
                   one-third.

           For the first two years or so after entering into the revolving line of credit with

Webster, Continental’s business remained relatively flat. 30 Beginning in late 2007,

however, Continental’s business began to struggle. 31 By the end of 2008, when the

Great Recession was in full swing, Continental’s revenues had dropped by nearly $2

million (a 20% decrease), while its gross profit had fallen by more than $1 million (a

30% decrease). 32 By the end of 2010, revenues were down another $1.3 million and

gross profit was down another $300,000. 33 In all, from 2005 to 2010, Continental’s

revenues declined nearly 35%. 34

           H.      Continental’s declining business put the company in a
                   Catch-22.

           As sales and revenues decreased, Continental was forced to borrow against its

line of credit to supplement its cash flow. 35 But there were times when the company




30
     Ex. 91, Adv. Doc. No. 62-1.
31
     Ex. 91, Adv. Doc. No. 62-1; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 65, ll. 2 – 6.
32
     Ex. 91, Adv. Doc. No. 62-1; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 113, ll. 11 – 22.
33
     Ex. 91, Adv. Doc. No. 62-1; Trial Tr. Vol I, Adv. Doc. No. 115, at p. 113, ll. 11 – 22.
34
     Ex. 91, Adv. Doc. No. 62-1.
35
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 113, l. 18 – p. 114, l. 25.


                                                        9
             Case 8:17-ap-00720-MGW               Doc 137        Filed 04/14/20    Page 10 of 36




had reached its borrowing capacity. 36 The only way for Continental to increase its

borrowing capacity was to increase its inventory or accounts receivable. 37

           From time to time, Smith told Keller he was going to buy inventory to do just

that—increase the availability on the line of credit. 38 But Continental’s lack of cash

was making it difficult for the company to get inventory. 39 Smith was robbing Peter to

pay Paul. 40 He was willing to do whatever he could to keep his company going. 41

           I.      To inflate Continental’s borrowing base, Smith had
                   employees enter consigned jewelry into Syntonics as owned
                   70-80% of the time.

           Over time, Continental began turning more and more to consigned

inventory. 42 In particular, Continental looked to Buxbaum Jewelry and Silverman,

among others, to augment its inventory. 43 But rather than having the jewelry from

Buxbaum and others entered into Syntonics as consigned, Smith would have the




36
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 472, l. 19 – p. 473, l. 10.
37
   Trial Tr. Vol I, Adv. Doc. No. 115, at p. 47, ll. 3 – 8; Trial Tr. Vol II, Adv. Doc. No. 120, at p. 472,
l. 19 – p. 473, l. 10.
38
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 473, l. 19 – p. 474, l. 9.
39
  Trial Tr. Vol III, Adv. Doc. No. 121, at p. 550, ll. 4 – 17; Trial Tr. Vol I, Adv. Doc. No. 115, at p.
132, l. 19 – p. 133, l. 8.
40
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 179, ll. 1 – 3.
41
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 175, l. 22 – p. 176, l. 2.
42
     Ex. 33; Trial Tr. Vol III, Adv. Doc. No. 121, at p. 550, l. 12 – p. 551, l. 19.
43
  Trial Tr. Vol III, Adv. Doc. No. 121, at p. 550, l. 12 – p. 552, l. 11; Trial Tr. Vol I, Adv. Doc. No.
115, at p. 217, ll. 10 – 13.


                                                        10
             Case 8:17-ap-00720-MGW              Doc 137       Filed 04/14/20   Page 11 of 36




jewelry entered into Syntonics as owned.44 According to Shannon Macintyre, who

worked in Continental’s inventory division, Smith would direct her to enter

consigned jewelry into the system as owned roughly 70% to 80% of the time.45

           Although, at first, Macintyre didn’t realize why, she soon came to understand:

If an item came in on consignment, it would have no effect on Continental’s ability

to borrow. 46 But, if that same item was entered into Syntonics as owned,

Continental’s borrowing base would increase, allowing Continental to borrow

against its line of credit. 47 Employees began suspecting that Smith was having

consigned jewelry entered into Syntonics as owned to increase the company’s

borrowing base. 48

           J.      Smith maintained his inventory by refusing to remove
                   returned items from Syntonics.

           When consigned items were returned to the vendor, they should have been

removed from Syntonics. 49 The same is true, of course, when items were sold. But a

dramatic decrease in Continental’s inventory would have basically ruined the



44
     Trial Tr. Vol III, Adv. Doc. No. 121, at p. 550, l. 12 – p. 552, l. 11.
45
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 163, ll. 3 – 24. At least one other employee testified Smith
considered everything that came in to be owned, including jewelry that came in “on memo.” Trial
Tr. Vol III, Adv. Doc. No. 121, at p. 542, ll. 11 – 22.
46
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 165, l. 15 – p. 166, l. 17.
47
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 165, l. 15 – p. 166, l. 17.
48
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 131, l. 17 – p. 132, l. 9.
49
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 155, ll. 13 – 25.


                                                        11
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20       Page 12 of 36




company. 50 So, after items were returned to vendors or sold, Smith would often direct

Continental employees to leave the inventory in Syntonics. 51 Employees knew not to

remove an item from Syntonics unless Smith directed them to do so. 52

           K.      To borrow against the line of credit, Smith submitted false
                   borrowing base certificates.

           From 2005 to 2011, Continental submitted hundreds of collateral reports—

whether borrowing base certificates or inventory certificates—certifying its inventory

(and receivables) level to Webster. 53 Over that time, Continental represented in those

reports that its inventory had increased from roughly $4 million to just over $6.6

million. 54 The last borrowing base certificate Continental submitted to Webster

represented that Continental’s eligible inventory—i.e., total inventory less ineligibles

such as consigned inventory—was $6,634,748. 55

           Even though the borrowing base certificates—not to mention the parties’ loan

agreement—specifically required Continental to exclude the consigned jewelry, the

“eligible inventory” reported on the borrowing base certificates, in fact, included the

consigned jewelry that Smith had directed employees to enter into Syntonics as


50
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 474, ll. 10 – 15.
51
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 155, l. 13 – p. 156, l. 22; Trial Tr. Vol III, Adv. Doc. No.
121, at p. 542, l. 11 – p. 544, l. 25; p. 550, l. 18 – p. 554, l. 7.
52
     Trial Tr. Vol III, Adv. Doc. No. 121, at p. 542, l. 11 – p. 544, l. 25; p. 553, l. 10 – p. 554, l. 7.
53
     Exs. 49 – 80 & 82 – 90, Adv. Doc. Nos. 61-16 – 61-47 & 61-49 – 61-57.
54
     Exs. 49 – 80, Adv. Doc. Nos. 61-16 – 61-47.
55
     Ex. 80, Adv. Doc. No. 47.


                                                        12
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20   Page 13 of 36




owned.56 The “eligible inventory” also included jewelry that had been returned to

vendors or sold but not removed from Syntonics. 57 The fact is, as Webster would

soon find out, Continental had nowhere near $6.6 million in eligible inventory.

           L.      At the time, no one discovered Smith’s fraudulent scheme.

           Over the years, various third parties monitored Continental’s collateral. First

there was ARG Recovery, LLC, an inventory appraisal company. 58 ARG Recovery,

which conducted site visits three times a year, was tasked with determining the

market value of Webster’s collateral (i.e., Continental’s inventory) in the event of an

orderly liquidation. 59 Rather than conduct its own inventory, ARG Recovery relied

on the stock ledger report from Syntonics. 60 When it came to reviewing inventory,

ARG was more concerned with walking through the store to get a feel for how the

inventory was displayed and to get a sense of its ability to drive traffic in a liquidation

sale scenario. 61




 Trial Tr. Vol III, Adv. Doc. No. 121, at p. 542, ll. 11 – 22; p. 550, l. 12 – p. 552, l. 11; Trial Tr. Vol I,
56

Adv. Doc. No. 115, at p. 163, ll. 3 – 24; p. 217, ll. 10 – 13.
57
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 155, l. 13 – p. 156, l. 22; Trial Tr. Vol III, Adv. Doc. No.
121, at p. 542, l. 11 – p. 544, l. 25; p. 550, l. 18 – p. 554, l. 7.
58
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 53, l. 24 – p. 54, l. 2.
59
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 53, l. 24 – p. 54, l. 12; Exs. 13 – 27, Adv. Doc. No. 59-13 –
60-3.
60
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 54, l.13 – p. 55, l. 1.
61
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 54, l.13 – p. 55, l. 1.


                                                        13
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20   Page 14 of 36




           Then there was Spain Price Reader & Thompson, which was a field

examiner. 62 As a field examiner, Spain Price conducted three field exams a year to

test Continental’s operations and its collateral reporting. 63 Like ARG Recovery,

Spain Price did not conduct a full inventory. 64 Instead, Spain Price, like ARG

Recovery, primarily relied on information it got from Continental, though Spain

Price would spot check ten to twenty (out of thousands of) inventory items. 65

           Finally, there was B2D Semago, which was Continental’s CPA. 66 A team of

three or four employees from B2D Semago observed part of Continental’s year-end

inventory. 67 But, like ARG Recovery and Spain Price, B2D Semago did not conduct

its own inventory, instead opting for test counts like Spain Price. 68 Linda Churchill, a

CPA at B2D Semago, would come in toward the end and pick out twenty or so

pieces for Continental employees to locate.69




62
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 51, ll. 13 – 15.
63
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 51, l. 19 – p. 52, l. 9; Exs. 7 – 12, Adv. Doc. Nos. 59-7 – 59-
12.
64
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 52, l. 10 – p. 53, l. 2.
65
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 52, l. 10 – p. 53, l. 2.
66
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 56, ll. 6 – 18; Trial Tr. Vol III, Adv. Doc. No. 121, at p.
576, ll. 3 – 22.
67
     Trial Tr. Vol III, Adv. Doc. No. 121, at p. 576, l. 4 – p. 577, l. 20.
68
     Trial Tr. Vol III, Adv. Doc. No. 121, at p. 595, l. 15 – p. 577, l. 20.
69
  Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 146, l. 7 – p. 147, l. 9; Trial Tr. Vol III, Adv. Doc. No. 121,
at p. 577, l. 21 – p. 585, l. 8.


                                                        14
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20   Page 15 of 36




           Of the three, only Spain Price ever raised an issue about consigned jewelry

being included in Continental’s inventory. As early as May 2010, Spain Price noted

that, as part of reviewing a selection of invoices, it discovered that some vendors had

submitted invoices to Continental with consignment language. 70 The report went on

to note, however, that (according to Continental’s management) those transactions

were situations where merchandise was delivered to Continental on COD or where

Continental paid for the merchandise with postdated checks. 71

           M.      As Continental is on verge of going out of business, Smith has
                   inventory documents shredded.

           By mid-2011, Continental was still performing poorly. 72 Webster was looking

to find ways to start getting the loan paid down. 73 Meanwhile, Continental was

having discussions with a consultant who could help the company with its

performance issues.74 By the end of August 2011, however, Smith was no longer

interested in doing anything with the loan: He basically said, “I’m done.”75

           Shortly before telling Webster that he was done, Smith was seen giving

Continental’s jewelry polisher, a gentleman who went by the name E.T., a box of



70
     Ex. 10, Adv. Doc. No. 59-10 at 3 & 22.
71
     Ex. 10, Adv. Doc. No. 59-10 at 22.
72
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 66, ll. 3 – 8.
73
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 66, ll. 12 – 19.
74
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 66, l. 20 – p. 67, l. 12.
75
     Trial Tr. Vol I, Adv. Doc. No. 115, at p. 66, l. 20 – p. 67, l. 12.


                                                        15
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20   Page 16 of 36




documents to shred. 76 Later, Smith walked into the polishing room and saw the box

sitting on the floor. 77 Kicking the box with his foot, Smith told E.T. he needed him to

get on it that day.78 Although it’s unclear what documents were in the box, the

documents appeared to have come from Smith’s office, where all the back-up

information for the borrowing base certificates was stored. 79

           N.      Before Continental filed an Assignment for Benefit of
                   Creditors, Continental’s vendors remove consigned
                   inventory from the store.

           At the beginning of September, Keller noticed at least a 50% drop in

inventory. 80 Around that same time, multiple employees recall seeing Jimmy Picone

from Buxbaum Jewelry removing Buxbaum’s inventory from the store. 81 After

Buxbaum removed his jewelry, employees recall that the store’s inventory went down

significantly. In fact, one employee described the shelves as barren. 82




76
  Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 133, l. 17 – p. 135, l. 21; Trial Tr. Vol. III, Adv. Doc. No.
121, p. 502, l. 13 – p. 503, l. 15; Trial Tr. Vol. II, Adv. Doc. No. 120, at p. 465, ll. 16 – 24.
77
     Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 135, ll. 8 –21.
78
     Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 135, ll. 8 –21.
79
     Trial Tr. Vol. II, Adv. Doc. No. 120, at p. 465, l. 25 – p. 466, l. 9.
80
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 467, l. 21 – p. 468, l. 18.
81
  Trial Tr. Vol II, Adv. Doc. No. 120, at p. 292, l. 5 – p. 293, l. 7; Trial Tr. Vol III, Adv. Doc. No.
121, at p. 558, ll. 6 – 24; Ex. 136, Adv. Doc. No. 76-13, at p. 24 – 25 & 35; Ex. 160, Adv. Doc. No.
77-11, at p. 194, ll. 15 – 19; Ex. 266, Adv. Doc. No. 110-2, at p. 246, ll. 17 – 25.
82
     Ex. 266, Adv. Doc. No. 110-2, at p. 246, ll. 17 – 25.


                                                        16
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20   Page 17 of 36




           O.      After Continental files an Assignment for Benefit of
                   Creditors, Webster discovers $4.9 million in inventory is
                   missing.

           On September 9, 2011, Continental filed an Assignment for the Benefit of

Creditors (ABC) naming Larry Hyman as the assignee of all the company’s assets. 83

In its petition, Continental represented that it owned $6,525,099.35 in jewelry and

that it had more than $702,845 in accounts receivable. 84 The inventory listed in the

ABC petition was consistent with Continental’s August 26, 2011 borrowing base

certificate, in which it certified Continental had a little more than $6.6 million in

eligible inventory and a little more than $775,000 in receivables.

           The same day the petition was filed, Hyman went to Continental’s

showroom. 85 Hyman immediately knew there was no way there was $6 million in

inventory in the store:

                   [M]y first impression was that, per the schedules, it was
                   supposed to be six-plus-million dollars of jewelry in the
                   store. And I looked at the [jewelry] cases and I recall
                   asking an employee, “Where is the rest of the inventory?”
                   Because I remember remarking that, “Unless the Hope
                   Diamond is here, there’s no way there’s $6 million worth
                   of jewelry.” And I was told that all the jewelry was on
                   display and there’s nothing in the safe. And there were
                   some loose diamonds that were in another part of the
                   store. So I thought there’s definitely a difference in the




83
     Ex. 36, Adv. Doc. No. 61-3.
84
     Ex. 36, Adv. Doc. No. 61-3.
85
     Trial Tr. Vol. II, Adv. Doc. 120, at p. 409, l. 13 – p. 410, l. 1.


                                                        17
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20     Page 18 of 36




                   value that’s being displayed, and which I’m being told was
                   the total inventory, versus what was scheduled. 86

           Three days later, Hyman’s suspicion was confirmed. On September 12, 2011,

Hyman had one of his employees, Richard Onderko, conduct an inventory. 87

Onderko’s inventory, conducted with the help of Continental employees, went pretty

much like all the other inventories the company had done, though nobody from B2D

Semago was there.88

           But there was one other difference: Onderko’s inventory turned up only

$1,622,725 in inventory—millions less than reported in any previous borrowing base

certificate or collateral report and $4.9 million less than Continental represented in its

ABC petition. 89 Although Hyman was not surprised, Webster was shocked. 90

           P.      Forensic accountants determined Smith falsely inflated
                   Continental’s inventory.

           Because there was nearly $5 million in inventory missing, Hyman immediately

filed a claim with Continental’s insurer. 91 Continental’s insurer, in turn, hired

forensic accounting firm Cowheard Singer, who conducted an extensive investigation


86
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 410, ll. 6 – 20.
87
     Trial Tr. Vol II, Adv. Doc. No. 120, at p. 411, ll. 15 – 22.
88
  Trial Tr. Vol II, Adv. Doc. No. 120, at p. 411, l. 23 – p. 413, l. 3; Trial Tr. Vol. I, Adv. Doc. No.
115, at p. 214, l. 10 – p. 215, l. 11.
89
     Ex. 129, Adv. Doc. No. 76-6; Trial Tr. Vol II, Adv. Doc. No. 120, at p. 413, ll. 4 – 8.
90
  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 233, ll. 7 – 17; Trial Tr. Vol II, Adv. Doc. No. 120, at p.
414, l. 9 – p. 415, l. 3; p. 453, ll. 11 – 18; Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 122, ll. 11 – 17.
91
     Trial Tr. Vol. II, Adv. Doc. No. 120, at p. 445, l. 8 – p. 447, l. 3.


                                                        18
            Case 8:17-ap-00720-MGW             Doc 137      Filed 04/14/20         Page 19 of 36




into the $5 million inventory discrepancy. 92 Based on its review of Continental’s

books and records, Cowheard Singer attributed the $5 million inventory discrepancy

to (at least) two factors. 93

          First, Continental failed to properly record merchandise sales and returns.

Cowheard Singer’s investigation uncovered transactions where merchandise

physically left Continental’s premises, either because it was sold or because it was

consigned jewelry returned to a vendor, but not removed from Syntonics. 94 Although

the items were small dollar items, they comprised a significant number of

transactions. 95

          Second, and more significant, Cowheard Singer found that a large percentage

of the inventory in Syntonics was consigned—not owned. 96 Going through

Continental’s records, Cowheard Singer found source records (i.e., a purchase

invoice or consignment memo) for a little more than $1.8 million in inventory, all of

which had been entered into Syntonics as owned. 97 Of that $1.8 million in inventory,

however, roughly $500,000 was owned and $1.3 million was consigned. 98 In other


92
     Exs. 31 & 32, Adv. Doc. Nos. 60-7 & 60-8.
93
     Ex. 31, Adv. Doc. No. 60-7, at 2 – 6; Ex. 32, Adv. Doc. No. 60-8, at 2.
94
     Ex. 31, Adv. Doc. No. 60-7, at 5; Ex. 32, Adv. Doc. No. 60-8, at 4.
95
     Ex. 31, Adv. Doc. No. 60-7, at 2 – 6; Ex. 32, Adv. Doc. No. 60-8, at 4.
96
     Ex. 31, Adv. Doc. No. 60-7, at 3 – 5; Ex. 32, Adv. Doc. No. 60-8, at 4 – 7.
97
     Ex. 31, Adv. Doc. No. 60-7, at 3 – 5; Ex. 32, Adv. Doc. No. 60-8, at 4 - 7.
98
     Ex. 31, Adv. Doc. No. 60-7, at 3 – 5; Ex. 32, Adv. Doc. No. 60-8, at 4 – 7.


                                                     19
            Case 8:17-ap-00720-MGW               Doc 137    Filed 04/14/20     Page 20 of 36




words, around 72% of the inventory for which there was source records was

improperly entered into Syntonics as owned.99 Because Continental improperly

recorded consigned jewelry as owned in Syntonics, Continental’s borrowing base

certificates (none of which indicated any consigned inventory) significantly

overstated the company’s inventory. 100

           Q.      Webster’s own forensic accountant confirmed that
                   Continental falsely inflated its inventory.

           Webster decided to hire its own forensic accountant, Kapila & Company, to

investigate the missing inventory. 101 Like Cowheard Singer, Kapila & Company

investigated Continental’s books and records, at least to the extent they existed. 102

And, for the most part, Kapila & Company’s findings mirrored Cowheard Singer’s

findings: Among other reasons, the $4.9 million inventory discrepancy was

attributable to Continental improperly recording consigned jewelry as owned and

failing to remove sold or returned items from Syntonics. 103




99
     Ex. 31, Adv. Doc. No. 60-7, at 3 – 5; Ex. 32, Adv. Doc. No. 60-8, at 4 – 7.
100
      Ex. 31, Adv. Doc. No. 60-7, at 3 – 5; Ex. 32, Adv. Doc. No. 60-8, at 4 – 7.
101
      Ex. 138, Adv. Doc. No. 76-15.
102
      Ex. 138, Adv. Doc. No. 76-15.
103
      Ex. 138, Adv. Doc. No. 76-15, at 8 – 12.


                                                     20
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20     Page 21 of 36




           R.      Webster suffers a $4 million loss on its loan.

           At the time the ABC was filed, Webster was owed just under $5 million. 104

Only about $1.6 million in gross proceeds was realized from the sale of Continental’s

inventory as part of the ABC. 105 After applying the $1.6 million in sales proceeds,

and after accounting for certain expenses Webster had to advance, Webster ended up

being out $4,012,307.73 on its loan to Continental. 106

II.        CONCLUSIONS OF L AW

           Webster filed this proceeding alleging that Smith fraudulently induced Webster

into extending credit to Continental by intentionally misrepresenting the amount of

Continental’s inventory on the borrowing base certificates that Continental submitted

to Webster. 107 Webster has also sought a determination that the debt that Smith owes

Webster is nondischargeable under Bankruptcy Code § 523(a)(2)(B). 108

           Although Webster’s claims are distinct, the elements necessary to prove them

overlap to a significant extent. To prevail on its fraudulent misrepresentation claim,

Webster must prove (1) Smith made a false statement about a material fact; (2) Smith




104
      Adv. Doc. No. 80 at 5; Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 226, ll. 18 – 19.
105
      Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 249, l. 22 – p. 250, l. 6.
106
      Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 228, l. 7 – 11.
107
      Adv. Doc. No. 1 at ¶¶ 29 -35.
108
      Adv. Doc. No. 1 at ¶¶ 42 – 45.


                                                        21
             Case 8:17-ap-00720-MGW             Doc 137       Filed 04/14/20   Page 22 of 36




knew the statement was false; (3) Smith intended Webster to rely on the false

statement; and (4) Webster relied on the false statement to its detriment. 109

           To prevail on its § 523(a)(2)(B) claim, Webster must prove that (1) the debt was

for an extension of credit; (2) Smith used a written statement to obtain the credit; (3)

the statement was with respect to Continental’s financial condition; (4) the written

statement was false; (5) Smith intended to deceive Webster when he made the false

written statement; and (6) Webster reasonably relied on the false statement. 110

           There’s no dispute that Smith submitted written statements to Webster (i.e.,

the borrowing base certificates) and that Webster extended nearly $5 million in credit

to Continental. 111 Thus, the Court need only decide whether the borrowing base

certificates were false and, if so, whether Smith intended to deceive Webster and

whether Webster, in fact, reasonably relied on the borrowing base certificates.

           A.      The borrowing base certificates were unquestionably false.

           The evidence at trial was overwhelming that the borrowing base certificates

were false. For starters, multiple Continental employees testified (in the form of

sworn statements and deposition testimony) that Smith was the person who directed




109
      Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010).

  11 U.S.C. § 523(a)(2)(B); Sears v. United States, 533 F. App’x. 941, 945 (11th Cir. 2013); Appling v.
110

Lamar, Archer & Cofrin, LLP, 848 F.3d 953, 956-57 (11th Cir. 2017).
111
      Adv. Doc. No. 80 at 7 – 8.


                                                         22
             Case 8:17-ap-00720-MGW                Doc 137      Filed 04/14/20        Page 23 of 36




how items should be entered into Syntonics; 112 that at least 70 – 80% of the time,

Smith directed that consigned items should be entered into Syntonics as owned

instead of consigned;113 Continental employees were not permitted to remove items

from inventory unless Smith directed them to do so;114 and Smith often directed

employees not to remove items from inventory even though the items had been sold

or returned.115

           That testimony was corroborated by two forensic accounts: Cowheard Singer

and Kapila & Company. 116 Cowheard Singer’s pre-trial investigation revealed that

more than 70% of the inventory for which there was source documentation was

improperly entered into Syntonics as owned instead of consigned.117 Cowheard

Singer likewise concluded that a significant number of small-dollar items remained

in the system after they were sold or returned. 118 Kapila & Company likewise




  Trial Tr. Vol II, Adv. Doc. No. 120, at p. 463, l. 15 – p. 464, l. 11; Trial Tr. Vol I, Adv. Doc. No.
112

115, at p. 163, ll. 3 – 24.

  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 163, ll. 3 – 24; Trial Tr. Vol III, Adv. Doc. No. 121, at p.
113

542, ll. 11 – 22.
114
      Trial Tr. Vol III, Adv. Doc. No. 121, at p. 542, l. 11 – p. 544, l. 25; p. 553, l. 10 – p. 554, l. 7.

  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 155, l. 13 – p. 156, l. 22; Trial Tr. Vol III, Adv. Doc. No.
115

121, at p. 542, l. 11 – p. 544, l. 25; p. 550, l. 18 – p. 554, l. 7.

  Ex. 31, Adv. Doc. No. 60-7, at 3 – 6; Ex. 32, Adv. Doc. No. 60-8, at 4 – 7; Ex. 138, Adv. Doc. No.
116

76-15, at 8 – 12.
117
      Ex. 31, Adv. Doc. No. 60-7, at 3 – 5; Ex. 32, Adv. Doc. No. 60-8, at 4 – 7.
118
      Ex. 31, Adv. Doc. No. 60-7, at 5; Ex. 32, Adv. Doc. No. 60-8, at 4.


                                                         23
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20   Page 24 of 36




concluded that Continental improperly entered consigned jewelry in Syntonics as

owned and failed to remove sold or returned inventory from Syntonics. 119

           Melissa Davis, who conducted the pre-trial forensic investigation on behalf of

Kapila & Company, testified as an expert witness at trial on behalf of Webster.

Davis, a CPA and a Certified Fraud Examiner, has twenty years of accounting

experience, including fifteen years in forensic accounting. Among the expert opinions

Davis offered, the most important was that Syntonics—the source for the inventory

included on the borrowing base certificates—did not contain accurate information as

to the amount of inventory Continental owned. 120

           For one thing, Davis opined that Continental’s inventory included returned

items. 121 In fact, from Davis’ review of Continental’s books and records, it was her

opinion that Continental’s inventory included nearly $1 million in items that had

been returned. 122 Worse, Davis opined that Continental improperly recorded

consigned jewelry in Syntonics as owned. 123

           To reach that conclusion, Davis reviewed the source documents for

Continental’s alleged $6 million in inventory. Because Smith had at least some of




119
      Ex. 138, Adv. Doc. No. 76-15, at 8 – 12.
120
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 271, ll.2 – 13.
121
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 295, l. 19 – p. 296, l. 25.
122
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 295, l. 19 – p. 303, l. 16.
123
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 284, l. 22 – p. 285, l. 3.


                                                        24
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20   Page 25 of 36




those documents shredded, Davis was only provided source documentation for a

little more than $1.8 million in inventory. 124 What Davis found from her review of

that source documentation was consistent with what Continental’s employees

testified to and what Cowheard Singer concluded from its pre-trial forensic

examination.

           Of the $1.8 million in inventory for which Davis had source documentation,

nearly $1.4 million of it was consigned.125 That means that, at a minimum, the

inventory included on the borrowing base certificates, which supposedly contained

no consigned inventory, was overstated by $1.4 million. 126 But, given the testimony

of Continental’s employees, it’s safe to assume that roughly 70 – 80% of all

Continental’s inventory was consigned.127

           In fact, if you assume that 75% of all Continental’s jewelry was consigned,

that would have to mean that, rather than having the $6.5 million in inventory that

Continental claimed in its ABC petition, Continental would have had roughly $1.6

million in inventory. That’s basically the exact number Onderko came up with in his

inventory—further corroborating the testimony that Smith directed the inventory




124
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 284, l. 22 – p. 286, l. 21.
125
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 289, l. 18 – p. 291, l. 10.
126
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 291, ll. 20 – 24.
127
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 291, l. 25 – p. 292, l. 3.


                                                        25
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20   Page 26 of 36




control manager to enter consigned jewelry into Syntonics as owned 70 – 80% of the

time.

           Although Smith doesn’t have the burden of proof, he nonetheless is forced to

offer an alternative explanation for the missing $4.9 million in inventory. His

explanation? Smith offers two—one more conventional, the other more fanciful.

           First the conventional explanation: Smith explains that Continental routinely

bought merchandise “on memo.” Although items bought “on memo” were often

thought of as being synonymous with “consigned” merchandise, as Smith explains

it, bringing in an item “on memo” was like buying it on terms. In fact, when he

brought goods in “on memo,” Smith would often issue the vendor a postdated check

as payment. According to Smith, Webster’s own expert (Davis) said this practice was

not “problematic.”

           If this were all true, it would explain away the testimony that Smith directed

Continental employees to enter consigned jewelry into Syntonics as owned 70 – 80%

of the time. After all, if merchandise that came in “on memo” really had been

purchased on terms, then of course it would be entered into Syntonics as owned.

           But there are two problems with Smith’s explanation. While it’s true that

Davis opined that there would be nothing wrong with the process Smith described,

she conditioned that opinion on Continental recording a corresponding account

payable for each purchase.128 The evidence is overwhelming that more than $4.5


128
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 293, l. 22 – p. 294, l. 10.


                                                        26
             Case 8:17-ap-00720-MGW              Doc 137      Filed 04/14/20   Page 27 of 36




million in inventory was consigned or “on memo,” which means, if what Smith says

is true, there should have been at least $4.5 million in accounts payable on

Continental’s books. But there wasn’t: Continental’s audited financials only showed,

on average, roughly $1 million in payables at any given time, which is entirely

inconsistent with Smith’s explanation. 129

           But there’s an even bigger problem with Smith’s explanation: if Continental

truly owned the items that came in “on memo,” what happened to the missing $4.9

million in inventory? This is where Smith is forced to weave a more fanciful

explanation.

           At trial, Smith alluded to several dots he hopes the Court will connect:

Continental’s annual revenues routinely exceeded $5 million; a jewelry store couldn’t

generate $5 million in revenue on $1.6 million in inventory; according to Webster’s

expert, the loss of inventory was caused by an abrupt event; the person who

conducted the inventory (Onderko) had been accused of fraud in the past; and after

Continental closed down, former Continental employees opened up a new store

using a similar name. When the Court connects those dots, Smith hopes the Court

sees a particular picture: All along Continental had anywhere from $4 million to $6.6

million, as certified on the borrowing base certificates, only to have three quarters of

the inventory stolen sometime after Smith walked away—either by a (supposed)




129
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 295, ll. 12 – 18.


                                                       27
             Case 8:17-ap-00720-MGW        Doc 137    Filed 04/14/20    Page 28 of 36




crook working for Hyman or former employees who were starting up a new jewelry

store.

            The problem is that when the Court connects the dots Smith alludes to, it sees

a different—more plausible—picture: Continental only had $1.6 million in inventory.

So, to keep the company from going under, Smith augmented his inventory by

bringing jewelry in on consignment. But, rather than entering the jewelry into

Syntonics as consigned, Smith directed it to be entered as owned so he could increase

his borrowing base and therefore supplement his cash flow. He then submitted false

borrowing base certificates to Webster so Continental could draw on the line of

credit. But, as is always the case, you can only rob Peter to pay Paul for so long. As

the company was on the verge of going under, vendors who consigned merchandise

to Continental, such as Buxbaum, removed their merchandise from the store, leaving

the store barren. The Court concludes that is what happened.

            B.    Smith intended to deceive Webster.

            When it comes to fraudulent intent, direct evidence is rarely available. 130

Courts, therefore, may infer an intent to deceive from the totality of the

circumstances. 131 Here, based on the totality of circumstances, the Court can easily

infer that Smith intended to deceive Webster by submitting false borrowing base

certificates.


130
      In re Cram, 178 B.R. 537, 540 (Bankr. M.D. Fla. 1995).
131
      Id.


                                                28
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20    Page 29 of 36




           To begin with, Smith had a financial incentive to do so. Beginning in late

2007, Continental found itself in a Catch-22: As Continental’s revenues plummeted

from $8.3 million to $5.5 million, Continental needed to borrow against the line of

credit more and more.132 But the only legitimate way to increase availability on the

line of credit was for Continental to increase its inventory, which Continental didn’t

have the cash for. 133 Falsifying the borrowing base certificates by including consigned

jewelry as owned, not to mention failing to remove inventory after it was sold or

returned, allowed Continental to inflate its eligible inventory and therefore increase

the availability on the line of credit.

           What’s more, employees believed Smith was falsifying the borrowing base

certificates to increase availability on the line of credit. 134 Those employees, however,

were afraid to say anything at the time for fear of losing their jobs. 135

           Finally, Smith destroyed the records that would have revealed the extent to

which consigned jewelry was entered into Syntonics as owned.136 Smith denies that

he shredded any relevant documents. But the evidence at trial showed that Smith



132
      Trial Tr. Vol I, Adv. Doc. No. 115, at p. 113, l. 18 – p. 114, l. 25.
133
    Trial Tr. Vol I, Adv. Doc. No. 115, at p. 47, ll. 3 – 8; Trial Tr. Vol II, Adv. Doc. No. 120, at p. 472,
l. 19 – p. 473, l. 10.
134
      Trial Tr. Vol I, Adv. Doc. No. 115, at p. 131, l. 17 – p. 132, l. 9.
135
   Trial Tr. Vol I, Adv. Doc. No. 115, at p. 166, l. 8 – p. 167, l. 14; Trial Tr. Vol. III, at Adv. Doc. 121,
at p. 553, l. 23 – p. 554, l. 7.

  Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 133, l. 17 – p. 135, l. 21; Trial Tr. Vol. III, Adv. Doc. No.
136

121, p. 502, l. 13 – p. 503, l. 15; Trial Tr. Vol. II, Adv. Doc. No. 120, at p. 465, ll. 16 – 24.


                                                        29
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20   Page 30 of 36




kept the source documents for the Syntonics inventory in his office; 137 employees saw

Smith give Continental’s polisher documents to shred; 138 and Webster’s expert (and

the insurance company’s forensic accountant) were given source documents for only

about 30% of Continental’s alleged $6.5 million in inventory. 139 Surely that’s not a

coincidence.

           C.      Webster relied to its detriment on the false borrowing base
                   certificates.

           It’s worth noting at the outset that the reliance element is different for

Webster’s fraudulent misrepresentation claim than it is for its nondischargeability

claim under § 523(a)(2)(B). A decade ago, in Butler v. Yusem, the Florida Supreme

Court observed that justifiable reliance is not an element of fraudulent

misrepresentation. 140 So, to prevail on its fraudulent misrepresentation claim,

Webster need not prove that its reliance on the borrowing base certificates was

reasonable.




137
      Trial Tr. Vol. II, Adv. Doc. No. 120, at p. 465, l. 25 – p. 466, l. 9.

  Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 133, l. 17 – p. 135, l. 21; Trial Tr. Vol. III, Adv. Doc. No.
138

121, p. 502, l. 13 – p. 503, l. 15; Trial Tr. Vol. II, Adv. Doc. No. 120, at p. 465, ll. 16 – 24.
139
      Trial Tr. Vol II, Adv. Doc. No. 120, at p. 284, l. 22 – p. 286, l. 21.
140
      Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010).


                                                         30
             Case 8:17-ap-00720-MGW              Doc 137          Filed 04/14/20   Page 31 of 36




           The same is not true, however, under § 523(a)(2)(B). Under § 523(a)(2)(B),

Webster must show that it actually relied on Smith’s false statements and that its

reliance was reasonable. 141

           There’s really no question, as a factual matter, that Webster actually relied on

the borrowing base certificates. Because the line of credit was an asset-based loan,

Webster required that any funding advance be accompanied by a borrowing base

certificate certifying the amount of Continental’s eligible inventory and calculating

the amount of available credit. 142 Significantly, each borrowing base certificate

required Continental to represent and warrant that the information in the borrowing

base certificate was true. 143 Besides, a former Webster employee who was responsible

for the loan specifically testified Webster relied on the borrowing base certificates. 144

           The only real question is whether Webster’s reliance was reasonable. To

determine whether it was, Smith proposes the Court consider whether (1) Webster

followed its established lending practices; (2) Webster verified Continental’s

borrowing base certificates using outside sources; (3) even a minimal investigation




141
      Hurston v. Anzo (In re Anzo), 562 B.R. 819, 829 (Bankr. N.D. GA 2016); Mountain Valley Cmty. Bank
v. Freeman (In re Freeman), 469 B.R. 128, 131 (Bankr. M.D. Ga. 2012).

  Ex. 38, Adv. Doc. No. 61-5, at § 2.1; Ex. 50, Adv. Doc. No. 61-17; Trial Tr. Vol I, Adv. Doc. No.
142

115, at p. 41, l. 20 – p. 43, l. 11.
143
      Ex. 50, Adv. Doc. No. 61-17.
144
      Trial Tr. Vol I, Adv. Doc. No. 115, at p. 58, ll. 9 – 15.


                                                       31
             Case 8:17-ap-00720-MGW               Doc 137      Filed 04/14/20   Page 32 of 36




would have revealed Smith’s representations were false; and (4) there were any “red

flags” that should have alerted Webster that Smith’s representations were false.145

           The first two factors unquestionably weigh in favor of finding that Webster’s

reliance was reasonable. Smith doesn’t dispute that Webster followed its established

lending practices in administering the line of credit. And Webster had third parties

monitor its collateral: Spain Price, for instance, tested Continental’s collateral

reporting, 146 while B2D Semago audited Continental’s financial statements and

observed part of Continental’s year-end inventory. 147 It’s the last two factors—

particularly the existence of “red flags”—that Smith homes in on.

           As evidence of a “red flag,” Smith points out that Spain Price noted in its field

examination reports that vendors had submitted invoices with consignment language

to Continental:

                   It was noted during review of invoices that some are
                   submitted by vendors for received product with
                   consignment language. This has been noted in the past and
                   appears to continue through this review. A copy of the
                   language, as taken from a selection of invoices is included
                   as an exhibit at the end of the report. Management
                   indicated that although invoices are noted with
                   consignment language in some cases the company
                   recognizes these as asset purchases not subject to
                   consignment terms. All purchases are treated in this

  Defendant’s Proposed Findings of Fact and Conclusions of Law at 20 – 21 (citing In re McDowell, 497
145

B.R. 363, 370 – 71 (Bankr. N.D. Ga. 2013)).

  Trial Tr. Vol I, Adv. Doc. No. 115, at p. 51, l. 19 – p. 52, l. 9; Exs. 7 – 12, Adv. Doc. Nos. 59-7 –
146

59-12.
147
      Trial Tr. Vol III, Adv. Doc. No. 121, at p. 576, l. 4 – p. 577, l. 20.




                                                        32
             Case 8:17-ap-00720-MGW               Doc 137       Filed 04/14/20    Page 33 of 36




                    manner. The lender should determine legal ownership of
                    this inventory and their rights to access it under adverse
                    circumstances. 148

Based on this language, Smith concludes that Webster must have known of any

consignment issues.

           And, given Webster’s failure to take any action, Smith says Webster must have

concluded that the consignment issues were not material or that it was satisfied that

its interests were protected despite any consignment issues.

           As a purely factual matter, it appears Webster did take some action in response

to the Spain Price report. Webster says it would have talked to Smith about the

importance of not including consigned jewelry in the stock ledger. 149 And it says it

would have also run an updated UCC search to make sure no vendors were filing

liens ahead of Webster. 150 It appears, from the evidence introduced at trial, that

Webster did run an updated UCC search. 151 But was Webster required to do more?

           The Court concludes that the Spain Price report would not have put Webster

on inquiry notice that Continental’s borrowing base certificates were false—much

less that they had overstated Webster’s collateral by nearly $5 million. In fact, when




148
      Ex. 11, Adv. Doc. No. 59-11, at 3.
149
      Trial Tr. Vol I., Adv. Doc. No. 115, at p. 97, l. 3 – p. 98, l. 24.
150
      Trial Tr. Vol I., Adv. Doc. No. 115, at p. 97, l. 3 – p. 98, l. 24.
151
      Ex. 168, Adv. Doc. No. 77-19; Trial Tr. Vol. I, Adv. Doc. No. 115, at p. 93, l. 10 – p. 94, l. 23.


                                                        33
            Case 8:17-ap-00720-MGW            Doc 137    Filed 04/14/20   Page 34 of 36




read in its entirety, the Spain Price report minimizes the scope of any potential

consignment issues.

          As a starting point, the Spain Price report notes that Continental’s

management indicated that the company did not regularly carry consigned

merchandise. 152 Rather, consignment was generally restricted to special limited

programs, event sales, or, as was most often the case, special orders by customers.153

Moreover, Spain Price only located one vendor (SN Asia) who had recorded a UCC-

1, which would be used to perfect the vendor’s security interest in the consigned

jewelry. 154 At the time, that vendor was owed roughly $35,000 total, though Smith

later told Webster that the balance had been reduced to zero. 155 Finally, the Spain

Price report noted that consigned jewelry was not included on the stock ledger

report. 156

          Keep in mind, too, that the Spain Price report cannot be read in a vacuum. For

years, ARG Recovery and B2D Semago were monitoring Webster’s collateral. In

fact, B2D Semago observed at least part of Continental’s year-end inventory and was




152
      Ex. 11, Adv. Doc. No. 59-11, at 3.
153
      Ex. 11, Adv. Doc. No. 59-11, at 3.
154
      Ex. 11, Adv. Doc. No. 59-11, at 3, 13 & 24 – 25.
155
      Ex. 168, Adv. Doc. No. 77-19.
156
      Ex. 11, Adv. Doc. No. 59-11, at 9.


                                                    34
            Case 8:17-ap-00720-MGW           Doc 137      Filed 04/14/20   Page 35 of 36




supposed to be auditing financial statements. And neither ARG Recovery nor B2D

Semago raised any red flags about consignment issues.

          Whether reliance is reasonable must be determined on a case-by-case basis

considering the totality of circumstances. 157 Considering the totality of circumstances

here, the Court concludes that Webster’s reliance on the borrowing base certificates

was reasonable even though the Spain Price report raised a potential consignment

issue.

III.      CONCLUSION

          This Court was faced with competing explanations for nearly $5 million in

missing jewelry. On the one hand, Smith suggests that, over the years, Continental

bought millions of dollars of inventory only to have three quarters of the inventory

stolen after Smith walked away from the business. On the other hand, Webster

suggests that Smith falsely inflated Continental’s borrowing base by improperly

including consigned jewelry in Syntonics as owned and failing to remove inventory

once it was sold or returned.

          Only Webster’s explanation was supported by the evidence at trial. Multiple

Continental employees testified that, to increase the availability on the line of credit,

Smith falsely inflated Continental’s inventory. That testimony was corroborated by

multiple forensic examinations, expert testimony, and common sense. The Court

therefore concludes that Smith is liable to Webster for fraudulent misrepresentation


157
      In re McDowell, 497 B.R. 363, 370 (Bankr. N.D. Georgia 2013).


                                                   35
        Case 8:17-ap-00720-MGW         Doc 137       Filed 04/14/20   Page 36 of 36




and that the debt is nondischargeable under Bankruptcy Code § 523(a)(2)(B). The

Court will enter a separate judgment in favor of Webster.


Attorney Scott Underwood is directed to serve a copy of these Amended Findings of
Fact and Conclusions of Law on interested parties who do not receive service by
CM/ECF and file a proof of service within three days of entry.


Scott A. Underwood, Esq.
Blake J. Delaney, Esq.
Victoria Oguntoye, Esq.
Buchanan Ingersoll & Rooney, P.C.
   Counsel for Webster Business Credit Corporation

Alberto G. Gomez, Esq.
Johnson Pope Bokor Ruppel & Burns, LLP
   Counsel for Donald Woodrow Smith




                                            36
